4 A.3d 530 (2010)
203 N.J. 443
In the Matter of Alfred V. GELLENE, an Attorney at Law (Attorney No. XXXXXXXXX).
D-111 September Term 2009, 066181
Supreme Court of New Jersey.
September 10, 2010.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 10-026, concluding that ALFRED V. GELLENE of DENVILLE, who was admitted to the bar of this State in 1979, should be reprimanded for violating RFC 1.1(a)(gross neglect), RPC 1.1(b) (pattern of neglect), RPC 1.3 (lack of diligence), RPC 1.4(b) (failure to communicate with client), RPC 3.4(c) (knowingly disobeying the rules of a tribunal), and RPC 8.4(d) (conduct prejudicial to the administration of justice);
And the Disciplinary Review Board having further concluded that respondent should be required to submit proof of his mental fitness to practice law, continue to be treated by a mental health professional, and submit periodic treatment reports; And good cause appearing;
It is ORDERED that ALFRED V. GELLENE is hereby reprimanded; and it is further
ORDERED that respondent shall submit to the Office of Attorney Ethics within sixty days proof of his fitness to practice law as attested to by a mental health professional approved by the Office of Attorney Ethic; and it is further
ORDERED that respondent shall continue his treatment by a mental health professional until discharged, and shall submit periodic reports regarding his condition to the Office of Attorney Ethics on a schedule to be determined by that Office until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.